                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ILYA VISHEVSKY,                                       CASE NO. C18-0021-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    STATE FARM MUTUAL AUTOMOBILE
      INSURANCE COMPANY,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on email notice from Defendant’s counsel that the
18
     parties have reached a settlement in this case. Accordingly, the parties are ORDERED to file a
19
     stipulated dismissal or a joint status report regarding the parties’ progress in finalizing the
20
     settlement no later than 30 days from the date this minute order is issued. The Clerk is
21
     DIRECTED to statistically close this case.
22
            DATED this 10th day of January 2019.
23
                                                              William M. McCool
24
                                                              Clerk of Court
25
                                                              s/Tomas Hernandez
26                                                            Deputy Clerk


     MINUTE ORDER
     C18-0021-JCC
     PAGE - 1
